DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

         NORREL SUTHERLAND and NADINA SUTHERLAND,
                        Appellants,

                                     v.

   BRIAN ALLISON, DEPUTY PEREZ and RIC L. BRADSHAW, in his
  official capacity as SHERIFF OF PALM BEACH COUNTY, FLORIDA,
                               Appellees.

                               No. 4D13-1573

                          [September 17, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502009CA017039XX.

   G. William Allen, Jr., Fort Lauderdale, for appellants.

  Harriet R. Lewis and Gary Oldehoff of Lewis, Stroud & Deutsch, P.L.,
Boca Raton, for appellee Ric L. Bradshaw.

PER CURIAM.

   Affirmed. See Amador v. Fla. Bd. of Regents ex rel. Fla. Int’l Univ., 830
So. 2d 120 (Fla. 3d DCA 2002).

WARNER, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.